   Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 1 of 17



                 IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT,
                         IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                            RE2N0
                                                                018 CA 013 6 0 5 X X XX
                                                                                      I M
                                                            DIVISION:

    23 0               'CL U
                               PLAINTIFF(S)

                VS.
 Cc Ct-i o            ' e.. b e cc f 01.«.4-04AAct)
                      9at
                           DEFENDANT(S)



                                               SUMMONS
                                 (PERSONAL SERVICE ON A NATURAL PERSON)
                                            QS
    TO DEFENDANT(S):                                    ALTERNATE ADDRESS:
   AI           ,off„          be-GA-QM- te+i
                                            t to 5-0 0 "I                    t 1_ VIA 1
                                                                                      1
pedAAA                                                                                     er-IL
4 -t?jaggf icafgast
                  h
                  ielfE2ielfftia                       3 01410



                                              -IMPORTANT

    A LAWSUIT HAS BEEN FILED AGAINST YOU. YOUHAVE 20 CALENDAR DAYS AFTER THIS SUMMONS IS SERVED
    ON YOU TO FILE A WRITTEN RESPONSE TO THE ATTACHED COMPLAINT WITH THE CLERK OF THIS COURT. A
    PHONE CALL WILL NOT PROTECT YOU. YOUR WRITTEN RESPONSE, INCLUDING THE CASE NUMBER GIVEN
    ABOVE AND THE NAMES OF THE PARTIES, MUST BE FILED IF YOU WANT THE COURT TO HEAR YOUR SIDE OF
    THE CASE. IF YOU DO NOT FILE YOUR RESPONSE ON TIME, YOU MAY LOSE THE CASE, AND YOUR WAGES,
    MONEY, AND PROPERTY MAY THEREAFTER BE TAKEN WITHOUT FURTHER WARNING FROM THE COURT. THERE
    ARE OTHER LEGAL REQUIREMENT'S, YOU MAY WANT TO CALL AN ATTORNEY RIGHT AWAY. IF YOU DO NOT
    KNOW AN ATTORNEY, YOU MAY CALL AN ATTORNEY REFERRAL SERVICE OR A LEGAL AID OFFICE (LISTED IN
    THE PHONE BOOK).

    IF YOU CHOOSE TO FILE A 'WRITTEN RESPONSE YOURSELF, AT THE SAME TIME YOU FILE YOUR WRITTEN
    RESPONSE TO THE COURT YOU MUST ALSO MAIL OR TAKE A COPY OF YOUR WRITTEN RESPONSE TO THE
    PLAINTIFF OR PLAINTIFF(S) ATTORNEY NAMED BELOW:
                                                               6 o-,--e_      f-nk
    k    ai
          lc      f. Le
                      t} 6f
                         ge L ocr ((A C)      6   5 bi-04.-

    "If you are a person with a disability who needs any accommodation in order to
    participate in this proceeding, you are entitled, at no cost to you, to the provision of
    certain assistance. Please contact Tammy Anton, Americans with Disabilities Act
    Coordinator, Palm Beach County Courthouse, 205 North Dixie Highway West Palm
    Beach, Florida 33401; telephone number (561) 355-4380 at least 7 days before your
    scheduled court appearance, or immediately upon receiving this notification if the time
    before the scheduled appearance is less than 7 days; if you are hearing or voice impaired,
    call 711."
                                                                              "
         FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 2 of 17




                                          IMPORTANTE


 USTED HA SIDO DEMANDADO LEGALMENTE. TIENE 20 DIAS CONTADOS A PARTIR DEL RECIBO DE ESTA
NOTIFICACION PARA CONTESTAR POR ESCRITO LA DEMANDA ADJUNTA Y PRESENTARLA ANTE ESTE TRIBUNAL.
UNA LLAMADA TELEFONICA NO LO PROTEGERA. SI USTED DESEA QUE EL TRIBUNAL CONSIDERE SU DEFENSA,
DEBE PRESENTAR SU RESPUESTA POR ESCRITO, INCLUYENDO EL NUMBERO DEL CASO Y LOS NOMBRES DE LAS
PARTES INTERESADAS. SI USTED NO CONTESTA LA DEMANDA A TIEMPO, PUDIESE PERDER EL CASO Y PODRIA
 SER DESPOJADO DE SUS INGRESOS Y PROPIEDADES O PRIVADO DE SUS DERECHOS, SIN PREVIO AVISO DEL
TRIBUNAL. EXISTEN OTROS REQUISITOS LEGALES, SI LO DESEA, PUEDE USTED CONSULTAR A UN ABOGADO
INMEDIATAMENTE. SI NO CONOCE A UN ABOGADO, PUEDE LLAMAR A UNA DE LAS OFICINAS DE ASISTENCIA
LEGAL QUE APARECEN EN LA GUIA TELEFONICA.

 SI DESEA RESPONDER A LA DEMANDA POR SU CUENTA, AL MISMO TIEMPO EN QUE PRESENTA SU RESPUESTA
 ANTE EL TRIBUNAL, DEBERA USTED ENVIAR POR CORREO O ENTREGAR UNA COPIA DE SLI RESPUESTA A LA
 PERSONA DENOMINADO ABAJO COMO PLAINTIFF/PLANTIFF(S) ATTORNEY (DEMANDANTE O ABOGADO DEL
 DEMANDANTE):




"Si usted es una persona minusválida que necesita algún acomodamiento para poder
participar en este procedimiento, usted tiene derecho, sin tener gastos propios, a que se
le provea cierta ayuda. Tenga la amabilidad de ponerse en contacto con Tammy
Anton, 205 N. Dixie Highway, West Paim Beach,TIorida 33401; teléfono número (561)
355-4380, por lo menos 7 dias antes de la cita fijada para su comparecencia en los
tribunales, o inmediatamente después de redbiVesta notificación si el tiempo antes de
la comparecencia que se ha programado es menos de 7 días; si usted tiene
discapaeitación del oído o de la voz, Ilamelid 711."

                                          IMPORTANT

DES POURSUITES JUDiCI ARIES ONT ETÉ ENTREPRISES CONTRE VOUS. VOUS AVEZ 20 JOURS CONSECUTIFS A
PARTIR DE LA DATE DE L@ASSIGNATION DE CETTE CITATION POUR DEPOSER UNE REPONSE ECRITE A LA
PLAINTE 0-JOINTE A UPRES DE CE TRIBUNAL. UN SIMPLE COUP DE TELEPHONE EST INSUFFISANT POUR VOUS
PROTEGER; VOUS Eris OBILIGE DE DEPOSER VOTRE RESPONSE ECRITE, AVEC MENTION DU NUMERO DE
DOSSIER C1-DESS: E F„.DU NOM DES PARTIES NOMMEES ICI, SI VOUS SOUHAITEZ QUE LE TRIBUNAL ENTENDE
VOTRE CAUSE. SI VOUS NE DEPOSEZ PAS VOTRE REPONSE ECRITE DANS LE RELAI REQUIS, VOUS RISQUEZ DE
PERDRE LA CAUSE AMI QUE VOTRE SALAME, VOTRE ARGENT, El' VOS BIENS PEUVENT ETRE SAISIS PAR LA
SUITE, SANS AUCUN PREAVIS ULTERIEUR DU TRIBUNAL. IL Y A D@AUTRES OBLIGATIONS JURIDIQUES ET VOUS
POUVEZ REQUERIR LES SERVICES IMMEDIATS D@UN AVOCAT. SI VOUS NE CONNAISSEZ PAS D@AVOCATS OU A
UN BUREAU D@ASSISTA NCE JUR1DIQUE (FIGURANT A L@ANNUAIRE DE TELEPHONES).

SI VOUS CHOISISSE7 DE DEPOSER VOUS-MEME UNE REPONSE ECRITE, IL VOUS FAUDRA EGALEMENT, EN MEME
TEMPS QUE CE1          MA LITE, FAIRE PARVENIR OU EXPEDIER UNE COPIE DE VOTRE REPONSE ECRITE AU
APLAINTIFF/PLA     .:(S) ATTORNEY@ (PLAIGNANT OU A SON AVOCAT) NOMME CI-DESSOUS:




    FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 3 of 17




 "Si ou se yon moon ki enfim ki bezwen akomodasyon pou w ka patisipe nan pwosedi sa, ou
 kalifye san on pa gen okenn lajan pou w peye, gen pwovizyon pou jwen kik ed. Tanpri
 kontakte Tammy Anton, koOdonate pwogram Lwa pou ameriken ki Enfim yo nan
 Tribinal Hon 1'111111 Beach la ki nan 205 North Dixie Highway, West Palm Beach, Florida
 33401; telefen Ii sc (561) 355-4380 nan 7 jou anvan dat ou gen randevou pou paret nan
 tribinal la, oubyen imedyatman apre ou fin resevwa konvokasyon an si le ou gen pou w
 paret nan tribinal la mwens ke 7 jou; si ou gen pwoblem pou w tande oubyen pale, rele
 711."


 THE STATE OF Ft iv i) A:
 TO EACH SHERI": nt, THE STATE: YOU ARE COMMANDED TO SERVE THIS SUMMONS AND A COPY OF THE
 COMPLAINT IN 1 • • LA 'VSUIT ON THE ABOVE NAMED DEFENDANT(S).

 DATED:        /0/02a_
                                                    Sharon R. Bock,
                                         I RO   0   Clerk of the Circuit Court
                                                    0
                                                     0

                                                          S DEPUTY CLERK eieti
                                                                             ze,


                                                      0




    FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 4 of 17




     IN THE 15TH JUDICIAL CIRCUIT OF FLORIDA IN AN FOR
     PALM BEACH COUNTY
     ZSOFIA RUHA                             502018 CA 013 6 0 5 XXXX MB
     PLAINTIFF
     V.
                                                 PIF
     City of Palm Beach Gardens
     Palm Beach Gardens Police Department
     defendants
     This lawsuit has been brought against the above named defendants for
     assault and battery with a deadly weapon violationof plaintiff lst and 5th
     amendment constitutional right. On October 11 2018. 2 Palm Beach
     Gardens police officers has approached plaintiff within a matter of
     seconds the 2 officers placed plaintiff'under arrest failing to state what
     plaintiff is being arrested for failing to read plaintiff Miranda rights
                                           ,
     upon escorting plaintiff to their parked vehicle the 2 police officer
     forced plaintiff underneath a bridge destroyed plaintiff property
     presumably used in a criminal investigation against her and upon
     invoking my constitutional right the officers assaulted plaintiff by
     grabbing plaintiffs throat and pushing her against a concrete wall while
     handcuffed.,Plaintiff is suing for $ 100.000.000.00 one hundred million
                   3;
     dollar fdrapd requesting a jury trial.




 0 G(0 631__ 2G -2-0 (4)


    FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
   Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 5 of 17


                  IN THE COUNTY COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
               IN AND FOR PALM BEACH COUNTY, FLORIDA - CRIMINAL DIVISION
                                        CIRCUIT/COUNTY COURT
                                             Court Event Form
   DEFENDANT: ZSOFIA RUHA
   CASE NO: 50-2018-MM-012191-AXXX-NB
   STATE OF FLORIDA                                               DATE: 10/25/2018
   vs.
   DEFENDANT: ZSOFIA RUHA                                      JACKET #: 0502144.
   CASE NO: 50-2018-MM-012191-AXXX-NB                         BOOKING #: 2018034007
   DIVISION: H: NB Division Calendar - H (County)

   PRESIDING JUDGE: KEEVER, JUDGEDINA A                             START TIME: 10:42 AM
   ASA:                                                               END TIME: 10:45 AM
   ATTORNEY:
   PUBLIC DEFENDER: DEFENDER, PUBLIC
   CO-COUNSEL:                                                  COURT REPORTER
   DEPUTY CLERK: AM                                                COURT TYPE: FAP - FIRST
                                                                               APPEARANCE
   COURT ROOM: #1 (Gun Club)


   Other: DEFENDANT PRESENT, SWORN AND TESTIFIED, AND ADVISED OF RIGHTS
   Other: DOWNFILE MM
   Other: DUE WITHIN 1YEAR AND IS TQ BE PAID THROUGH l'hb, CLERK ANII.COMPTROLLER'S
   OFFICE PURSUANT TO A COLLECTIONS AGREEMENT TO BE ESTABLISHED BY 11/08/18.
   Total Criminal Court Costs and Fines: $476.00 - Due Date: 11/08/2018
     Court Costs: $326.00        •
       Standard Court Costs: $135.00
       Statutory Court Costs (Count 1): $88.00
       Statutory Court Costs (Count 2): $103.00 "
     Other Fees: $150.00
       PD App Fee: $50.00
       PD Fee: $50.00
       Cost of Prosecution: $50.00

   Count 1- MY RESIST OFFICER WITHOUT VIOLENCE 843.02
    Plea: GUILTY
    Court Action: ADJUDIO4,TED GUILTY BY COURT
    Time Served
    Facility: County Sall
    RELEASE AS.To THIS CASE ONLY
    CONCURRENT WITH COUNTS 1AND 2

   Count 2 - MF POSSESSION OF PARAPHERNALIA (USE) 893.147(1B)
    Plea: GUILTY
    Court Action: ADJUDICATED GUILTY BY COURT
     Time Served
    Facility: County Jail
    RELEASE AS TO THIS CASE ONLY
    CONCURRENT WITH COUNTS 1 AND 2



        Thursday, October 25, 2018                                              Page 1 of 1
FILED: PALM BEACH COUNTY, FL SHARON R BOCK, CLERK 10/25/2018 10:45:23 AM
       FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50
                                                                               PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 6 of 17




             IN THE          COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                      IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                                    apa CA 013 6 0 5 Wan
                                                                 Divisiov
      ZS of V4-          )(Z. u g-
                                          Plaintiff
                       vs.



          ki-ct              \C)°Lick& kOtoi14/_0_,A-F
                                     Defendant(s).




     II. TYPE OF CASE (If the case fits more than one type or case, select the most
     definitive category.) If the most descriptive label is a subcategory (is indented under a
     broader category), place an x on both the main category and subcategory lines.

       Condominium                                            Homestead residential foreclosure
      Contracts and indebtedness                          $50,001 - $249,999
       Eminent domain                                        Homestead residential foreclosure
       Auto negligence                                    $250,000 or more
     — Negligence—other $0 - $50,000                         Nonhomestead residential foreclosure
          Business governance                                Nonhomestead residential foreclosure
          Business torts $50,001 - 8249,099                  Nonhomestead residential foreclosure
          Environmental/Toxic tort -                          Other real property actions $0 - $50,000
          Third party indemnification $250,000 or             Other real property actions $50,001 —
      more                                                $249,999
          Construction defect                                Other real property actions $250,000 or
          Mass tort                                       more
          Negligent security                               Professional malpractice
          Nursing IMMe negligence                                  Malpractice—medical
          Premisealiability—commercial                             Malpractice—medical
          Premises liability—residential                           Malpractice—other professional
      Produc4tability                                      Other
      Rya) pnperty/Mortgage foreclosure                            Antitrust/Trade regulation
          Commercial foreclosure $0 - $50,000                      Business transactions
          Commercial foreclosure $50,001 —                    — Constitutional challenge—proposed
      $249,999                                                        amendment
          Commercial foreclosure $250,000 or                       Constitutional challenge—statute or
      more                                                    ordinance
          Homestead residential foreclosure $0 —                  Libel/Slander
      $50,000                                                      Corporate trusts

                                                                               Civil Cover Sheet Paget of 2




    FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
     Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 7 of 17

I)


                         Discrimination—employment or                              Securities litigation
                     other                                                         Shareholder derivative action
                        Insurance claims                                           Trade secrets
                         Intellectual property                                     Trust litigation

          III.       REMEDIES SOUGHT (check all that apply):
                        monetary;
                        nonmonetary declaratory or injunctive relief;
                        punitive

          IV.        NUMBER OF CAUSES OF ACTION: [ ]
                         (specify)


            V.       IS THIS CASE A CLASS ACTION LAWSUIT?

                 c- yes
           VI.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     s2_ no
                         yes If "yes," list all related cases by name, case number, and court.




          VII k IS JURY TRIAL DEMANDED IN COMPLAINT?
                                                  '
                    yes
                    no



          ICERTIFY that the information Ihave provided in this cover sheet is accurate to the best of my
          knowledge and belief, and that I have read and will comply with the requirements of Florida
          Rule of Ju icial Administration 2.425.

          Signatu                                                             Fla. Bar
                             AttbNfey or party                                                   (Bar # if attorney)

         -2_5 0                                                                o o_Ao to-e-t— 9S. 20 (c?
          (type of                                                                     Date
                     Pri9e'rthille)




                                                                                                 Civil Cover Sheet Page 2 of 2




         FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 10/26/2018 2:37:50 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 8 of 17


PALM BEACH COUNTY SHERII414 'S OFFICE ORIGINAL RETURN
                                                   CITY OF PALM BEACH GARDENS
  Court    County
  Case No. 502016CA013605XXXXMB
  County: Palm Beach
                                                   10500 N MILITARY TRAIL
                                                   PALM BEACH GARDENS, FL 33410




        ZSOFIA RUHA
        1306 SILVER BEACH RD                       ZSOFIA RUHA
        LAKE PARK, FL 33403




        SUMMONS & COPY & COPY
        OF COMPLAINT
                                                   CITY OF PALM BEACH GARDENS




Received this Writ on October 29, 2018 at 9:48 AM and was unseated'on October 30, 2018, in Palm Beach County, Florida, a true
copy of this Writ, endorsed thereon by me, Steven Tenore.


Attempts:
I0/30/2018@ 11:30 AM                                •

NOT SERVED PER CITY ATTORNEY'S OFFICE, PATRICIA SNIDER, LAWSUIT MUST BE ADDRESSED TO "CITY OF
PALM BEACH GARDENS MAYOR" TO ACCEPT SERVICE.




                                                          By:
                                                          Steven Tenor° 5365




       FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 11/1/2018 2:46:00 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 9 of 17




       IN THE 15TH JUDICIAL CIRCUIT OF FLORIDA
     IN AND FOR PALM BEACH COUNTY
     Zsofia Ruha
     plaintiff/petitioner                              RECEIVED
     City of Palm Beach Gardens                            OCT 31 2018
                                                        HOWARD K. COATES.a
     defendants/respondants                                CIRCUIT JUDGE

     case bumber: 50-2018-ca-013605-xxxx-mb-an
     MOTION TO DISMISS, due to plaintiff's financial
     circumstances plaintiff can not afford to move forward with
     this lawsuit.
                                              CLERK:
                                              Please file this document
                                              In the Court File.
                                                              Circuit Judge
                                                              Howard K. Coates, Jr.




                      lxi



                      C)
                      CA
                      0

                      1'9

                      -er
                      :Et
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 10 of 17




        IN THE 15TH JUDICIAL CIRCUIT OF FLORIDA IN AND
        FOR PALM BEACH COUNTY
        CASE NO:50-2018-CA-013605-XXXX-MB
        ZSOFIA RUHA
        PLAINTIFF/PETITIONER
        V.
        CITY OF PALM BEACH GARDENS
       RESPONDENT/DEFENDANT
       MOTION,TO ADD PALM BEACH GARDENS
       POLICE OFFICER BETHANY GUERRIERO AS
       DEFENDANT TO THIS LAWSUIT,PLAINTIFF IS
       REQUESTING THIS COURT TO ENTER A FINAL
       JUDGEMENT.




     FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 3/8/2019 4:01:00 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 11 of 17




        IN THE 15TH JUDICIAL CIRCUIT OF FLORIDA IN AND
        FOR PALM BEACH COUNTY
        CASE NO:50-2018-CA-013605-XXXX-MB
        ZSOFIA RUHA
        PLAINTIFF/PETITIONER
        V.
       CITY OF PALM BEACH GARDENLERKt thts documRent
       RESPONDENT/DEFENDANT ETHANY Pteasecourt do imua judge es Jr.
                                   b,th
                          B
       MOTION,TO ADD PALM BEACHe GARbitialig Caat
       POLICE OFFICER              GUERRIEO AS
       DEFENDANT TO THIS LAWSUIT,PLAINTIFF IS
       REQUESTING THIS COURT TO ENTER A FINAL
       JUDGEMENT.




                               rc
     FILED: PALM BEACH COUNTY, 14.„ SHARON R. BOCK, CLERK. 3/13/2019 3:36:00 PM
     Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 12 of 17

    Filing # 88458481 E-Filed 04/24/2019 01:28:57 PM


                       IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                              IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                                           CIRCUIT CIVIL DIVISION AF
                                                                CASE NO. 50-2018-CA-013605-XXXX-MB
            ZSOF1A RUHA,
                Plaintiff/Petitioner
            vs.
            CITY OF PALM BEACH GARDENS,
            PALM BEACH GARDENS POLICE DEPARTMENT,
                Defendant/Respondents.


              ORDER DIRECTING PLAINTIFF TO EFFECT SERVICE UPON DEFENDANT(S)

                  THIS CAUSE came before the Court upon a sua sponte review of the court file. One
            hundred and twenty (120) days has elapsed since the filing of the complaint, the Defendant(s) has
            not been served withprocess, and no court order extending the lime has been entered.
                 IT IS HEREBY ORDERED that pursuant to Florida Rule- of Civil Procedure 1.0700),
            the Plaintiff is directed, within 30 days fromthe date of this Onder, to either serve process on the
            Defendant(s) or file a motion showing good cause or excusable neglect why the Defendant(s)
            has not yet been served with process. In the event that Plaintiff elects to file a motion for good
            cause or excusable neglect, the Plaintiff shall set „the. same motion for hearing on the Uniform
            Motion Calendar and the hearing shall occur" rio later than 45 days from the date of this Order.
            Plaintiff shall make a good faith effort to provide notice to all parties named herein.
                  Failure to comply with this Order in the ?firm frames set forth above shall result in an Order
            of Dismissal of the case against the unsei'V'ed Defendant(s).

                 DONE AND ORDERED, in West Palm Beach, Palm Beach County, Florida this 24th
            day of April, 2019.



                                                              .g:01260500-MBT04/ 2 4/ 2 9.
                                                                                        0
                                                                                        )
                                                                            E,
                                                                                                  1_artay4
                                                                                          anarA         —4urge


                                                                    50-2018LcA_O1B605-XXXX.MB       04/242019.
                                                                    Edward L. Artai
                                                                    Judge

            COPIES TO:

            ZSOFIA RUHA 1306 SILVER BEACH RD
                        LAKE PARK, FL 33403




                                                       Page 1of 1


FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 04/24/2019 01:28:57 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 13 of 17




        IN THE 15TH JUDICIAL CIRCUIT OF FLORIDA
        IN AND FOR PALM BEACH COUNTY
        case number:50-2018-ca-013605-xxxx-mb
        Zsofia Ruha
        plaintiff/petitioner
        V.
        City of Palm Beach Gardens
        d efendant/respondent
        Proof of service by U.s. mail estimated arrival date: May.2"                                           2019.




                                      t,pLu Yin+        WV.*         1.4i14r13r(i.V.X10 LP,6*      ett AL.:4
                                                                                                    ;Lai.


                               rn
                               in      • F'P                               f3 fl   A,
                                 Cartt*Mail Fee              I
                           .     $                                            ric
                       •       m 'Extra gen/ices Fees (chock tra; address:9;F

                                  OPtturn flatlet (ltCfronle)          $
                                  9 Certified Mall RestrIcte4 Delivery 1
                               11-4
                                 :7
                                  Dek t.litsignature Required
                                  ['mutt signature R ct1dbepve S
                               o P9stage.                 $0.55
                               E
                                 S
                               l Total Postage endFrt
                                                                                                   9    C)
                               Ir Sent TO.
                               ri CA,
                                0 t taiA
                                         5 e




                                                           for ‘A                               s 0 (4             6
                      tui-na
     FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 4/30/2619 3:23:00 PM
  Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 14 of 17




  EDWARD ARIAL', CIRCUIT JUDGE _ . •            ,
f;pALMptf4kouNiy JUNE DANIEkt,K;HIJRLEY:tr,11r.,,71                                  Hasler            n051.4111•,1011,
  COURTHOUSE:                   u
                                                                                     °4        9'     son65n2
 0
 . 5 1`11014HIGHWAY
  WEBt.61714BRACH, FL 33401                         .                                                    ZIP 33401
                                                                                                       011E11680111
                                                                                          CZ I- 111
                                                                                          N
                                                                                  gft           z
                                                                                   ri
                                                                                 IU
                                                                                  C


                                                  ZSQL4RtII1A                     o       8
                                                                                        )'•
                                                                                      .tr
                                                  f 61LVER BEACH RD.             tta, z
                                          '       LAKE PARK, FL 33403            X
                                                                                                                          '




                                                                                                             • "-"-^-

                                                                                     "1
                                                                                      :749.014MI
                                                                                               P              "r
                                                                    7:5;la 121 525b(R
                                                        •       : V*51      Tti Featalti
                                                                                                                 ft
                                                            '3314øt4S99S          12416 410.3041,7 4-42
                                                                   1141011P[ii   1,"
                                                                    :41,4w
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 15 of 17




                 IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                        IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                                     CIRCUIT CIVIL DIVISION AF
                                                          CASE NO. 50-2018-CA-013605-XXXX-MB
     ZSOFIA RUHA,
         Plaintiff/Petitioner                                              CLERK:
     vs.                                                                                            ircatiurnitdejnuLtd.
                                                                                              Filcede.odwar
                                                                           lnletahseeCtioleurttilis
     CITY OF PALM BEACH GARDENS,                                           P                                     Judge
     PALM BEACH GARDENS POLICE DEPARTMENT,
         Defendant/Re spondents.


       ORDER DIRECTING PLAINTIFF TO EFFECT SERVICE UPONDEFENDANT(S)
            THIS CAUSE came before the Court upon a sua sponte revieibitof the court file. One
     hundred and twenty (120) days has elapsed since the filing of the;dOitplaint, the Defendant(s) has
     not been served with process, and no court order extending the tithe.;*has been entered.
           IT IS HEREBY ORDERED that pursuant to FlotidOule of Civil Procedure 1.07001
     the Plaintiff is directed, within 30 days from the date of Iiiia,order, to either serve process on the
     Defendant(s) or file a motion showing good cause*es.c*able neglect why the Defendant(s)
     has not yet been served with process. In the evenythaTplaintiff elects to file a motion for good
     cause or excusable neglect, the Plaintiff shakeset l  Ise same motion for he aring, on the Uniform
     Motion Calendar and the hearing shall occur ralater than 45 days from the date of this Order.
     Plaintiff shall make a good faith effort to$Kide "notice to all parties named herein
           Failure to comply with this Order iff‘tirne frames set forth above shall result in an Order
     of Dismissal of the case against the*erved Defendant(s).

           DONE AND ORDERED              in West Palm Beach, Palm Beach County, Florida this 24th
     day of April, 2019.



                                                                                            9 64TA'
                                                                                      rtiv.1-4A1 10e-4.:dge

                                                               90-2618-CA-013005:XXXX-Mt            64/24/2019
                                                               Edward:L. Artati
                                                               Judge

     COPIES TO:
     ZSOFIA RUHA 1306 SILVER BEACH RD
                 LAKE PARK, FL 33403




                                                 Page 1 of 1
     FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 5/6/2019 3:05:00 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 16 of 17




       In the 15th judicial circuit of Florida in and for
       Palm Beach county
       case number:50 2018 ca 013605 xxxx llb an
       Zsofia Ruha
       plaintiff/petitioner
       V.
       City of Palm Beach Gardens
       defendant/respondent
       not ice.of change of address: 455 HilbEscu*treett
       West Palm Beach,Floridlat334oll



              4   /--   )(A-AlAe^--
                              7z, 1 3     :-.•   '-'

                    (0 tti           --   '




     FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK. 5/10/2019 3f10:00 PM
Case 9:19-cv-80681-DMM Document 1-1 Entered on FLSD Docket 05/24/2019 Page 17 of 17




         In the 15th judicial circuit of Florida in and for
         Palm Beach county
         case number:50-2018-ca-013605-xxxx-mb-an
         Zsofia Ruha
                                                   0,;000--° Atka
        plaintiff/petitioner               c‘e„A
                                              ctsco;c3 .,,, g& a c,os
                                            oerecor
         v.                                   tx‘e       Notia
      ' City of Palm Beach Gardens
        defendant/respondent
         Your honor,when this lawsuit was filed in the year of
        2018 the process server was unable tn. serve the
        government as far asIam concerned it was not a holiday
        the documents could not be served,since 2018 the
        structure of the govermnent has changed due to the mid-
        term election but when your honor is directing me to
        serve defendants and as followsIhave served defendants
        the governmeht simply returns the mail,that is a
        violation of my lsi amendment constitutional
       right,plaintiff is requesting this court to enter a final
       judgementbecause in good faith plaintiff has tried to
       brinvItis legal matter into the attention of the
       government.




                                             cxr.,




     FILED: PALM BEACH COUNTY, FL, SHARON R43OCK, CLERK. 5/10/2019 3:10:00 PM
